Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

                                                                               11/3/16
No. 16-BG-963

IN RE: I. LEWIS LIBBY,
                      Petitioner.
Bar Registration No. 950758                       BDN: 182-16

BEFORE:       Beckwith and Easterly, Associate Judges, and Nebeker, Senior Judge.

                                       ORDER
                              (FILED - November 3, 2016)

       On consideration of Disciplinary Counsel’s report regarding petitioner’s
petition for reinstatement wherein Disciplinary Counsel informs the court that Mr.
Libby has demonstrated that he is fit to resume the practice of law, and it appearing
that petitioner is eligible to file the petition for reinstatement, see In re Libby, 945
A.2d 1169 (D.C. 2008), it is

       ORDERED that petitioner’s petition for reinstatement is granted. It is

      FURTHER ORDERED that I. Lewis Libby is hereby reinstated to the Bar of
the District of Columbia.

                                     PER CURIAM